In a condemnation proceeding, claimant appeals from an order of the Court of Claims (Amann, J.), dated January 24,1983, which granted the State’s motion for an extension of time within which to serve and file its appraisals and supporting documentation to the extent of directing that they be filed on or before April 30, 1983. Order affirmed, with costs. While the State’s failure to serve and file its appraisal and supporting documentation within approximately three years of its acquisition of title to the subject property was not commendable, it was not an abuse of discretion to have granted the State’s motion for a further extension in view of the complexity and comprehensiveness of the studies involved. We have considered claimant’s other contentions and find them to be without merit. Mangano, J. P., Gibbons, O’Connor and Weinstein, JJ., concur.